                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL CASTONGUAY,

                   Petitioner,                             8:18CV413

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRAD HANSEN, Warden of Tecumseh
State Correctional Inst.;

                   Respondent.

       This matter is before the court on Petitioner Paul Castonguay’s Request for a
Certificate of Appealability. (Filing No. 16.) The court entered an order and
judgment dismissing this matter with prejudice on January 3, 2019, and determined
that no certificate of appealability would issue. (Filing No. 7; Filing No. 8.) The
court finds no reason to reconsider its previous determination. Petitioner may
request a certificate of appealability in the Eighth Circuit Court of Appeals. See 28
U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). Accordingly,

       IT IS ORDERED that Petitioner’s Request for a Certificate of Appealability
(filing no. 16) is denied.

      Dated this 28th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
